Citation Nr: 0212115	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  98-19 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the postoperative 
residuals of a deviated nasal septum.

2.  Entitlement to an increased disability rating for the 
residuals of postgastric resection, currently rated as 20 
percent disabling.

3.  Entitlement to an increased disability rating for 
diastasis recti, currently rated as noncompensably disabling.

4.  Determination of initial rating assignment for post-
traumatic stress disorder (PTSD), with generalized anxiety 
disorder, rated as 30 percent disabling. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1941 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in October 
1998 and October 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board issued a decision in January 2001 that was 
subsequently vacated by an October 2001 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Partial Remand and to Stay Proceedings 
supporting the Court's order reflects that the January 2001 
Board decision was vacated and remanded for readjudication in 
light of the recently enacted Veterans Claims Assistance Act 
of 2000.  

The Board notes that the issue of entitlement to service 
connection for bilateral hearing loss was remanded to the RO 
in January 2001 for the purpose of conducting an audiological 
examination and obtaining an etiology opinion.  The Board 
sought and received clarification from the veteran's 
representative in August 2002 that, notwithstanding that the 
Joint Motion for Remand before the Court indicated that the 
issue of service connection for bilateral hearing loss was 
being "withdrawn," the veteran did not intend by this 
statement to withdraw the substantive appeal on this issue; 
therefore, the issue of entitlement to service connection for 
bilateral hearing loss, previously remanded to the RO in 
January 2001, remains in appellate status before the Board. 

The Board also observes that, in variously dated written 
documents, the veteran and his attorney have raised several 
new claims of entitlement to service connection that the RO 
has not adjudicated.  The issues of entitlement to service 
connection for hiatal hernia, fibrositis, radicular syndrome 
L5-S1, diverticulitis, irritable colon syndrome, acid reflux, 
and osteochondritis are hereby referred to the RO for 
appropriate action.


REMAND

The Court's October 2001 order reflects that the January 2001 
Board decision was vacated and remanded for readjudication in 
light of the Veterans Claims Assistance Act of 2000.  
Pursuant to that Court order, the Board is remanding the 
above stated issues to the RO for review and compliance with 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000. 

The Veterans Claims Assistance Act of 2000 requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including notice to the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the VA Secretary, that is necessary to substantiate the 
claim.  As part of that notice, VA is to indicate to the 
claimant which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001).  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and the Court's 
October 2001 Order, the RO should review this case to insure 
compliance with the notice and duty to assist provisions 
contained in the Veterans Claims Assistance Act of 2000.  The 
review should specifically include notice to the claimant as 
to which portion of that information and evidence, if any, is 
to be provided by the claimant and which portion, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
provide a list of all VA and non-VA 
health care providers that have treated 
him for symptoms of a deviated nasal 
septum, residuals of postgastric 
resection, diastasis recti, PTSD or 
generalized anxiety disorder, and a 
postoperative scar of the right knee, 
from September 1999 to the present.  In 
addition, the RO should ask the veteran 
to identify all employers he has had 
since 1985, and identify all employment 
records or other records that reflect 
any interference with his ability to 
obtain or maintain employment.  The RO 
should request the veteran to furnish 
signed authorizations for release to VA 
of any private medical or employment 
records in connection with each non-VA 
medical or employment source he 
identifies.  The RO should request 
copies of medical or employment records 
from each health care provider or other 
records custodian the veteran 
identifies, that are not currently of 
record, and associate these with the 
claims folder.  

2.  The RO should review the claims file 
and ensure that all notice and assistance 
to the veteran provisions of the Veterans 
Claims Assistance Act of 2000 have been 
complied with.  The review should 
specifically include notice to the 
claimant of the evidence that is 
necessary to substantiate the claims, 
including notice as to which portion of 
that information and evidence, if any, is 
to be provided by the claimant and which 
portion, if any, VA will attempt to 
obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Any other 
development deemed necessary should be 
undertaken.

3.   The RO should review the expanded 
record and adjudicate the veteran's 
claims for service connection for the 
postoperative residuals of a deviated 
nasal septum, increased ratings for 
residuals of postgastric resection and 
diastasis recti, initial rating 
assignment for PTSD with generalized 
anxiety disorder, and for a TDIU.  If any 
of the benefits sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any of these issues.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


